Opinion issued June 21, 2018




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-18-00243-CV
                            ———————————
                         COLE BRADSHAW, Appellant
                                         V.
                     MP TECHNOLOGIES LLC, Appellee



                    On Appeal from the 215th District Court
                             Harris County, Texas
                      Trial Court Case No. 2015-70124-A


                          MEMORANDUM OPINION

      The parties, representing that appellant, Cole Bradshaw, no longer wishes to

prosecute this appeal, have filed a joint motion to dismiss the appeal with prejudice.

No opinion has issued. See TEX. R. APP. P. 42.1(c).
        Accordingly, we grant the motion and dismiss the appeal with prejudice. See

TEX. R. APP. P. 42.1(a)(1)(2), (d); 43.2(f). We dismiss all other pending motions as

moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.




                                         2